UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-1091


DELILA UWASOMBA,

                    Plaintiff - Appellant,

             v.

MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.,

                    Defendant - Appellee,

             and

BANK OF AMERICA, N.A.,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:18-cv-02520-RDB)


Submitted: November 18, 2021                                  Decided: January 6, 2022


Before MOTZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Joseph D. Allen, SIMMS SHOWERS LLP, Baltimore, Maryland, for Appellant.
Elena D. Marcuss, Adam T. Simons, MCGUIREWOODS LLP, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Delila Uwasomba seeks to appeal the district court’s orders (1) granting summary

judgment in favor of Merrill Lynch, Pierce, Fenner & Smith, Inc. (“Merrill Lynch”) in

Uwasomba’s action alleging Merrill Lynch discriminated against her and wrongfully

refused to hire her for employment because of her Nigerian national origin, in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17; and (2)

denying Uwasomba’s purported Fed. R. Civ. P. 59(e) motion to alter or amend judgment.

We dismiss in part and affirm in part.

       “[W]e have an independent obligation to verify the existence of appellate

jurisdiction.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks

omitted). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). In civil cases, a notice of

appeal must be filed no more than 30 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).

       When a party files a timely Rule 59(e) motion before filing a notice of appeal, the

time to file an appeal runs from the entry of the order resolving the Rule 59 motion. Fed.

R. App. P. 4(a)(4)(A)(iv). A Rule 59(e) motion must be filed within 28 days of entry of

the district court’s judgment, however, see Fed. R. Civ. P. 59(e), and a district court

cannot extend the time to file such a motion, see Fed. R. Civ. P. 6(b)(2).



                                             3
      The district court here entered its dismissal order on March 31, 2020. Uwasomba

filed her purported Rule 59(e) motion nearly four months later, on July 21, 2020. After

appropriately construing the motion as a Fed. R. Civ. P. 60(b) motion, see In re Burnley,

988 F.2d 1, 2-3 (4th Cir. 1992), the district court denied the motion by order entered

December 18, 2020. On January 19, 2021, Uwasomba noted an appeal from both the

order granting Merrill Lynch summary judgment and the order denying her Rule 59(e)

motion.

      Because Uwasomba’s Rule 59(e) motion was not timely filed, the appeal period

for the dismissal order was not tolled by the filing of that motion. See Fed. R. App. P.

4(a)(4)(A). Consequently, Uwasomba’s appeal from the dismissal order was filed well

after the 30-day appeal period expired. We therefore lack jurisdiction to review the

district court’s order granting Merrill Lynch’s summary judgment motion. See Bowles,

551 U.S. at 214. We reject Uwasomba’s argument that her time to file a Rule 59(e)

motion was extended by the district court’s Standing Order. See Fed. R. Civ. P. 6(b)(2).

      We do, however, possess jurisdiction to review the district court’s order denying

Uwasomba’s postjudgment motion. See Fed. R. App. P. 4(a)(1)(A); Fed. R. Civ. P. 6(a).

We have reviewed the record and conclude that the district court did not abuse its

discretion in denying the postjudgment motion, see Aikens v. Ingram, 652 F.3d 496, 501

(4th Cir. 2011) (en banc) (stating standard of review for Rule 60(b) motion), and

therefore affirm the district court’s order, Uwasomba v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., No. 1:18-cv-02520-RDB (D. Md. Dec. 18, 2020).



                                            4
      Based on the foregoing, we dismiss in part and affirm in part. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                   DISMISSED IN PART,
                                                                   AFFIRMED IN PART




                                            5